DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration
The declaration filed August 26, 2021, has not been signed and therefore has not been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,302,263 Postupack.
Regarding claims 1, 2 and 11, Postupack teaches an interlayer film for a laminated glass (column 1, lines 11-15), having recesses and projections (due to embossing) on at least one surface (column 3, lines 23-26), 
the interlayer film for a laminated glass having a thickness with a difference between a maximum thickness and a minimum thickness of 127 microns (uniformity of thickness ±5 mils, column 5, lines 28-32) at each of a central portion, one end portion and an other end portion in a width direction that is orthogonal, on the same plane, to a machine direction of the film in a 
the thickness being measured along 3 m (column 4, lines 28-31 and figure 1, where a continuous roll in the text includes a length sufficient for multiple windshields would be at least 3 m) in the machine direction of the film in a production of the interlayer film for a laminated glass at the central portion, the one end portion and the other end portion in the width direction (column 5, lines 23-27),
wherein the thickness of the interlayer film for a laminated glass is measured (column 5, lines 28-32), and
the difference between maximum and minimum thickness excludes the recesses and projections (column 5, lines 28-32).
Postupack does not explicitly teach measuring the interlayer with a micrometer. Postupack must, however, measure the depth of the embossments in some way in order to know that they are 1 mil deep. Absent evidence that the micrometer measuring method (as opposed to another measurement method) affects the structure of the interlayer film, a prima facie case of obviousness is present. 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0 to 127 microns reads on the claimed ranges of 15-40 microns (claims 1 and 11) and 15-30 microns (claim 2).

Response to Arguments
Applicant's arguments filed August 21, 2021, have been fully considered but they are not persuasive.
Applicant argues that Postupack does not teach variation over the entire film and has submitted the declaration to show this. However, as stated above, an unsigned declaration cannot be considered. 
Applicant argues that the claimed range exhibits unexpected results. The examiner acknowledges that the data provided establishes criticality for the top end point of the claimed range. However, the data does not establish criticality for the bottom end point, regardless of the difficulty in obtaining the data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781